DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 2-3, “the vehicle” should be changed to --a vehicle--.  In line 12, “the side” should be changed to --a side--.  In line 13, “the vehicle” should be changed to --a vehicle--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In lines 5 and 7, “package” should be changed to --portion-- (two places).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In line 4, “the instrument” should be changed to --an instrument--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In line 3, “a roof” should be changed to --the roof--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peyre et al. (US 2017/0174173 A1) in view of Aghababai et al. (DE 102014005827 A1). Peyre teaches a vehicle occupant restraint system comprising an airbag module mounted to a vehicle roof 50 beneath a roof liner (paragraph 0035) of a vehicle, the airbag module including an inflator 28 and a frontally acting airbag 10, wherein the airbag includes an inflator-side inflation end (at 11) as well as a first free end (i.e., the lower, rear end) delimiting a restraint part of the airbag which comprises a major part of the inflatable volume of the airbag, wherein .
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peyre et al. (US 2017/0174173 A1) in view of Aghababai et al. (DE 102014005827 A1) as applied to claim 1 above, and further in view of Peyre et al. (US 2017/0043738 A1). In Peyre ‘173, in the completely inflated state the airbag extends within the vehicle interior from an upper area of a windshield 60 along the windshield to and over an instrument panel in the direction of a vehicle occupant (Fig. 4i). In Peyre ‘173, the airbag module is mounted beneath the roof liner near the upper area of the windshield. Peyre ‘173 does not teach a sun visor. Peyre ‘738 teaches a sun visor 60 near an upper area of a windshield 59. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a vehicle as in Peyre ‘173 with a sun visor near an upper area of a windshield, as taught by Peyre ‘738, in order to shade/protect an occupant’s eyes.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Peyre et al. (US 2017/0174173 A1) in view of Aghababai et al. (DE 102014005827 A1) as applied to claim 8 above, and further in view of Le Norcy et al. (US 9,180,832 B2). Neither Peyre nor Aghababai teach another tether. Le Norcy teaches an airbag wherein the bottom of an inwardly folded bag is connected to a second free end via a tether 26. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag based on a combination of the teachings of Peyre and Aghababai, as set forth above, with another tether that connects a bottom of the inwardly folded bag to the second free end, according to the known technique taught by Le Norcy, so that the airbag “eliminates or at least reduces the force exerted by the gas bag on the head of a vehicle occupant, which could result in a moment acting on the neck of the vehicle occupant, in particular in case of a small vehicle occupant.” (Column 1, lines 43-47).
Response to Arguments
Applicant only specifically addressed the 35 U.S.C. 102(a)(1) rejection over Aghababai et al. (DE 102014005827 A1). The other rejections set forth in the Office action filed on August 5, 2021 (particularly the 35 U.S.C. 103 rejection(s) over Peyre et al. (US 2017/0174173 A1) in view of Aghababai et al. (DE 102014005827 A1), which have been maintained in this Office action) were not addressed.
Allowable Subject Matter
Claims 16-19 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        one